Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 1 of 16 Page ID #:601



    1
    2
    3
    4
    5
    6
    7                        UNITED STATES DISTRICT COURT
    8                      CENTRAL DISTRICT OF CALIFORNIA
    9
        SHAWN ROOFIAN, individually and on             Case No.: 2:20-cv-01592 FMO MAA
  10    behalf of all others similarly situated,
  11                                                   STIPULATED PROTECTIVE
                           Plaintiff,                  ORDER
  12
              vs.
  13
  14
        CARDENAS MARKETING
  15    NETWORK, INC. and DOES 1 to 100,
  16
                           Defendants.
  17
  18
        1.    PURPOSES AND LIMITATIONS
  19
              Discovery in this action involves production of confidential, proprietary, or
  20
        private information for which special protection from public disclosure and from
  21
        use for any purpose other than prosecuting this litigation may be warranted.
  22
        Accordingly, the parties hereby stipulate to and petition the Court to enter the
  23
        following Stipulated Protective Order. The parties acknowledge that this Stipulated
  24
        Protective Order does not confer blanket protections on all disclosures or responses
  25
        to discovery and that the protection it affords from public disclosure and use
  26
        extends only to the limited information or items that are entitled to confidential
  27
        treatment under the applicable legal principles. The parties further acknowledge, as
  28
         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 2 of 16 Page ID #:602



    1   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
    2   them to file confidential information under seal; Local Rule 79-5 sets forth the
    3   procedures that must be followed and the standards that will be applied when a
    4   party seeks permission from the Court to file material under seal. Discovery in this
    5   action is likely to involve production of confidential, proprietary, or private
    6   information for which special protection from public disclosure and from use for
    7   any purpose other than prosecuting this litigation may be warranted.
    8
    9   2.    GOOD CAUSE STATEMENT
  10          This action is likely to involve trade secrets, consumer contact information,
  11    customer and pricing lists and other valuable research, development, commercial,
  12    financial, technical and/or proprietary information for which special protection
  13    from public disclosure and from use for any purpose other than prosecution of this
  14    action is warranted. Such confidential and proprietary materials and information
  15    consist of, among other things, confidential business or financial information,
  16    information regarding confidential business practices, or other confidential
  17    research, development, or commercial information (including information
  18    implicating privacy rights of third parties), information otherwise generally
  19    unavailable to the public, or which may be privileged or otherwise protected from
  20    disclosure under state or federal statutes, court rules, case decisions, or common
  21    law. Accordingly, to expedite the flow of information, to facilitate the prompt
  22    resolution of disputes over confidentiality of discovery materials, to adequately
  23    protect information the parties are entitled to keep confidential, to ensure that the
  24    parties are permitted reasonable necessary uses of such material in preparation for
  25    and in the conduct of trial, to address their handling at the end of the litigation, and
  26    to serve the ends of justice, a protective order for such information is justified in
  27    this matter. It is the intent of the parties that information will not be designated as
  28    confidential for tactical reasons and that nothing be so designated without a good
         STIPULATED PROTECTIVE ORDER
                                                    2
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 3 of 16 Page ID #:603



    1   faith belief that it has been maintained in a confidential, non-public manner, and
    2   there is good cause why it should not be part of the public record of this case.
    3
    4   3.    DEFINITIONS
    5         3.1.   Action: Shawn Roofian v. Cardenas Marketing Network, Inc., 2:20-
    6                cv-01592 FMO-MAA (C.D. Cal.)
    7         3.2.   Challenging Party: A Party or Nonparty that challenges the
    8                designation of information or items under this Stipulated Protective
    9                Order.
  10          3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
  11                 how it is generated, stored or maintained) or tangible things that
  12                 qualify for protection under Federal Rule of Civil Procedure 26(c), and
  13                 as specified above in the Good Cause Statement. Confidential
  14                 Information or Items includes any information derived from any such
  15                 thing or documents, including any testimony related to such
  16                 documents.
  17          3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
  18                 as their support staff).
  19          3.5.   Designating Party: A Party or Nonparty that designates information or
  20                 items that it produces in disclosures or in responses to discovery as
  21                 “CONFIDENTIAL.”
  22          3.6.   Disclosure or Discovery Material: All items or information, regardless
  23                 of the medium or manner in which it is generated, stored, or
  24                 maintained (including, among other things, testimony, transcripts, and
  25                 tangible things), that is produced or generated in disclosures or
  26                 responses to discovery in this matter.
  27          3.7.   Expert: A person with specialized knowledge or experience in a
  28                 matter pertinent to the litigation who has been retained by a Party or its
         STIPULATED PROTECTIVE ORDER
                                                   3
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 4 of 16 Page ID #:604



    1                counsel to serve as an expert witness or as a consultant in this Action.
    2         3.8.   In-House Counsel: Attorneys who are employees of a party to this
    3                Action. In-House Counsel does not include Outside Counsel of
    4                Record or any other outside counsel.
    5         3.9.   Nonparty: Any natural person, partnership, corporation, association,
    6                or other legal entity not named as a Party to this action.
    7         3.10. Outside Counsel of Record: Attorneys who are not employees of a
    8                party to this Action but are retained to represent or advise a party to
    9                this Action and have appeared in this Action on behalf of that party or
  10                 are affiliated with a law firm which has appeared on behalf of that
  11                 party, and includes support staff.
  12          3.11. Party: Any party to this Action, including all of its officers, directors,
  13                 employees, consultants, retained experts, In-House Counsel, and
  14                 Outside Counsel of Record (and their support staffs).
  15          3.12. Producing Party: A Party or Nonparty that produces Disclosure or
  16                 Discovery Material in this Action.
  17          3.13. Professional Vendors: Persons or entities that provide litigation
  18                 support services (e.g., photocopying, videotaping, translating,
  19                 preparing exhibits or demonstrations, and organizing, storing, or
  20                 retrieving data in any form or medium) and their employees and
  21                 subcontractors.
  22          3.14. Protected Material: Any Disclosure or Discovery Material that is
  23                 designated as “CONFIDENTIAL.”
  24          3.15. Receiving Party: A Party that receives Disclosure or Discovery
  25                 Material from a Producing Party.
  26
  27    4.    SCOPE
  28          The protections conferred by this Stipulated Protective Order cover not only
         STIPULATED PROTECTIVE ORDER
                                                   4
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 5 of 16 Page ID #:605



    1   Protected Material, but also (1) any information copied or extracted from Protected
    2   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
    3   and (3) any testimony, conversations, or presentations by Parties or their Counsel
    4   that might reveal Protected Material.
    5          Any use of Protected Material at trial shall be governed by the orders of the
    6   trial judge. This Stipulated Protective Order does not govern the use of Protected
    7   Material at trial.
    8
    9   5.     DURATION
  10           Even after final disposition of this litigation, the confidentiality obligations
  11    imposed by this Stipulated Protective Order shall remain in effect until a
  12    Designating Party agrees otherwise in writing or a court order otherwise directs.
  13    Final disposition shall be deemed to be the later of (1) dismissal of all claims and
  14    defenses in this Action, with or without prejudice; and (2) final judgment herein
  15    after the completion and exhaustion of all appeals, rehearings, remands, trials, or
  16    reviews of this Action, including the time limits for filing any motions or
  17    applications for extension of time pursuant to applicable law.
  18
  19    6.     DESIGNATING PROTECTED MATERIAL
  20           6.1.   Exercise of Restraint and Care in Designating Material for Protection.
  21                         Each Party or Nonparty that designates information or items for
  22                  protection under this Stipulated Protective Order must take care to
  23                  limit any such designation to specific material that qualifies under the
  24                  appropriate standards. The Designating Party must designate for
  25                  protection only those parts of material, documents, items, or oral or
  26                  written communications that qualify so that other portions of the
  27                  material, documents, items, or communications for which protection is
  28                  not warranted are not swept unjustifiably within the ambit of this
         STIPULATED PROTECTIVE ORDER
                                                    5
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 6 of 16 Page ID #:606



    1               Stipulated Protective Order.
    2                     Mass, indiscriminate, or routinized designations are prohibited.
    3               Designations that are shown to be clearly unjustified or that have been
    4               made for an improper purpose (e.g., to unnecessarily encumber the
    5               case development process or to impose unnecessary expenses and
    6               burdens on other parties) may expose the Designating Party to
    7               sanctions.
    8        6.2.   Manner and Timing of Designations.
    9                     Except as otherwise provided in this Stipulated Protective Order
  10                (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
  11                Disclosure or Discovery Material that qualifies for protection under
  12                this Stipulated Protective Order must be clearly so designated before
  13                the material is disclosed or produced.
  14
  15                      Designation in conformity with this Stipulated Protective Order
  16                requires the following:
  17                (a)   For information in documentary form (e.g., paper or electronic
  18                      documents, but excluding transcripts of depositions or other
  19                      pretrial or trial proceedings), that the Producing Party affix at a
  20                      minimum, the legend “CONFIDENTIAL” to each page that
  21                      contains protected material. If only a portion or portions of the
  22                      material on a page qualifies for protection, the Producing Party
  23                      also must clearly identify the protected portion(s) (e.g., by
  24                      making appropriate markings in the margins).
  25                             A Party or Nonparty that makes original documents
  26                      available for inspection need not designate them for protection
  27                      until after the inspecting Party has indicated which documents it
  28                      would like copied and produced. During the inspection and
        STIPULATED PROTECTIVE ORDER
                                                   6
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 7 of 16 Page ID #:607



    1                     before the designation, all of the material made available for
    2                     inspection shall be deemed “CONFIDENTIAL.” After the
    3                     inspecting Party has identified the documents it wants copied
    4                     and produced, the Producing Party must determine which
    5                     documents, or portions thereof, qualify for protection under this
    6                     Stipulated Protective Order. Then, before producing the
    7                     specified documents, the Producing Party must affix the legend
    8                     “CONFIDENTIAL” to each page that contains Protected
    9                     Material. If only a portion or portions of the material on a page
  10                      qualifies for protection, the Producing Party also must clearly
  11                      identify the protected portion(s) (e.g., by making appropriate
  12                      markings in the margins).
  13                (b)   For testimony given in depositions, that the Designating Party
  14                      identify the protected testimony within 14 days after receiving a
  15                      copy of the deposition transcript.
  16                (c)   For information produced in nondocumentary form, and for any
  17                      other tangible items, that the Producing Party affix in a
  18                      prominent place on the exterior of the container or containers in
  19                      which the information is stored the legend “CONFIDENTIAL.”
  20                      If only a portion or portions of the information warrants
  21                      protection, the Producing Party, to the extent practicable, shall
  22                      identify the protected portion(s).
  23         6.3.   Inadvertent Failure to Designate.
  24                      If timely corrected, an inadvertent failure to designate qualified
  25                information or items does not, standing alone, waive the Designating
  26                Party’s right to secure protection under this Stipulated Protective Order
  27                for such material. Upon timely correction of a designation, the
  28                Receiving Party must make reasonable efforts to assure that the
        STIPULATED PROTECTIVE ORDER
                                                 7
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 8 of 16 Page ID #:608



    1                   material is treated in accordance with the provisions of this Stipulated
    2                   Protective Order.
    3
    4   7.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
    5            7.1.   Timing of Challenges.
    6                         Any Party or Nonparty may challenge a designation of
    7                   confidentiality at any time that is consistent with the Court’s
    8                   Scheduling Order.
    9            7.2.   Meet and Confer.
  10                          The Challenging Party shall initiate the dispute resolution
  11                    process, which shall comply with Local Rule 37.1 et seq., and with
  12
  13                    Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
  14                    Conference for Discovery Disputes”).1
  15             7.3.   Burden of Persuasion.
  16                          The burden of persuasion in any such challenge proceeding shall
  17                    be on the Designating Party. Frivolous challenges, and those made for
  18                    an improper purpose (e.g., to harass or impose unnecessary expenses
  19                    and burdens on other parties) may expose the Challenging Party to
  20                    sanctions. Unless the Designating Party has waived or withdrawn the
  21                    confidentiality designation, all parties shall continue to afford the
  22                    material in question the level of protection to which it is entitled under
  23                    the Producing Party’s designation until the Court rules on the
  24                    challenge.
  25
  26
  27    1
         Judge Audero’s Procedures are available at
  28    https://www.cacd.uscourts.gov/honorable-maria-audero.
            STIPULATED PROTECTIVE ORDER
                                                      8
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 9 of 16 Page ID #:609



    1   8.    ACCESS TO AND USE OF PROTECTED MATERIALS
    2         8.1.   Basic Principles.
    3                      A Receiving Party may use Protected Material that is disclosed
    4                or produced by another Party or by a Nonparty in connection with this
    5                Action only for prosecuting, defending, or attempting to settle this
    6                Action. Such Protected Material may be disclosed only to the
    7                categories of persons and under the conditions described in this
    8                Stipulated Protective Order. When the Action reaches a final
    9                disposition, a Receiving Party must comply with the provisions of
  10                 Section 14 below.
  11                       Protected Material must be stored and maintained by a
  12                 Receiving Party at a location and in a secure manner that ensures that
  13                 access is limited to the persons authorized under this Stipulated
  14                 Protective Order.
  15          8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
  16                       Unless otherwise ordered by the Court or permitted in writing
  17                 by the Designating Party, a Receiving Party may disclose any
  18                 information or item designated “CONFIDENTIAL” only to:
  19                 (a)   The Receiving Party’s Outside Counsel of Record, as well as
  20                       employees of said Outside Counsel of Record to whom it is
  21                       reasonably necessary to disclose the information for this Action;
  22                 (b)   The officers, directors, and employees (including In-House
  23                       Counsel) of the Receiving Party to whom disclosure is
  24                       reasonably necessary for this Action;
  25                 (c)   Experts of the Receiving Party to whom disclosure is reasonably
  26                       necessary for this Action and who have signed the
  27                       “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  28                 (d)   The Court and its personnel;
         STIPULATED PROTECTIVE ORDER
                                                  9
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 10 of 16 Page ID #:610



    1               (e)    Court reporters and their staff;
    2               (f)    Professional jury or trial consultants, mock jurors, and
    3                      Professional Vendors to whom disclosure is reasonably
    4                      necessary or this Action and who have signed the
    5                      “Acknowledgment and Agreement to be Bound” (Exhibit A);
    6               (g)    The author or recipient of a document containing the
    7                      information or a custodian or other person who otherwise
    8                      possessed or knew the information;
    9               (h)    During their depositions, witnesses, and attorneys for witnesses,
   10                      in the Action to whom disclosure is reasonably necessary
   11                      provided: (i) the deposing party requests that the witness sign
   12                      the “Acknowledgment and Agreement to Be Bound” (Exhibit
   13                      A); and (ii) the witness will not be permitted to keep any
   14                      confidential information unless they sign the “Acknowledgment
   15                      and Agreement to Be Bound,” unless otherwise agreed by the
   16                      Designating Party or ordered by the Court. Pages of transcribed
   17                      deposition testimony or exhibits to depositions that reveal
   18                      Protected Material may be separately bound by the court
   19                      reporter and may not be disclosed to anyone except as permitted
   20                      under this Stipulated Protective Order; and
   21               (i)    Any mediator or settlement officer, and their supporting
   22                      personnel, mutually agreed upon by any of the parties engaged
   23                      in settlement discussions.
   24
   25   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   26         PRODUCED IN OTHER LITIGATION
   27         If a Party is served with a subpoena or a court order issued in other litigation
   28   that compels disclosure of any information or items designated in this Action as
         STIPULATED PROTECTIVE ORDER
                                                  10
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 11 of 16 Page ID #:611



    1   “CONFIDENTIAL,” that Party must:
    2         (a)    Promptly notify in writing the Designating Party. Such notification
    3                shall include a copy of the subpoena or court order;
    4         (b)    Promptly notify in writing the party who caused the subpoena or order
    5                to issue in the other litigation that some or all of the material covered
    6                by the subpoena or order is subject to this Stipulated Protective Order.
    7                Such notification shall include a copy of this Stipulated Protective
    8                Order; and
    9         (c)    Cooperate with respect to all reasonable procedures sought to be
   10                pursued by the Designating Party whose Protected Material may be
   11                affected.
   12
   13         If the Designating Party timely seeks a protective order, the Party served with
   14   the subpoena or court order shall not produce any information designated in this
   15   action as “CONFIDENTIAL” before a determination by the Court from which the
   16   subpoena or order issued, unless the Party has obtained the Designating Party’s
   17   permission. The Designating Party shall bear the burden and expense of seeking
   18   protection in that court of its confidential material and nothing in these provisions
   19   should be construed as authorizing or encouraging a Receiving Party in this Action
   20   to disobey a lawful directive from another court.
   21
   22   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
   23         PRODUCED IN THIS LITIGATION
   24         10.1. Application.
   25                       The terms of this Stipulated Protective Order are applicable to
   26                information produced by a Nonparty in this Action and designated as
   27                “CONFIDENTIAL.” Such information produced by Nonparties in
   28                connection with this litigation is protected by the remedies and relief
         STIPULATED PROTECTIVE ORDER
                                                   11
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 12 of 16 Page ID #:612



    1               provided by this Stipulated Protective Order. Nothing in these
    2               provisions should be construed as prohibiting a Nonparty from seeking
    3               additional protections.
    4         10.2. Notification.
    5                        In the event that a Party is required, by a valid discovery
    6               request, to produce a Nonparty’s confidential information in its
    7               possession, and the Party is subject to an agreement with the Nonparty
    8               not to produce the Nonparty’s confidential information, then the Party
    9               shall:
   10               (a)      Promptly notify in writing the Requesting Party and the
   11                        Nonparty that some or all of the information requested is subject
   12                        to a confidentiality agreement with a Nonparty;
   13               (b)      Promptly provide the Nonparty with a copy of the Stipulated
   14                        Protective Order in this Action, the relevant discovery
   15                        request(s), and a reasonably specific description of the
   16                        information requested; and
   17               (c)      Make the information requested available for inspection by the
   18                        Nonparty, if requested.
   19         10.3. Conditions of Production.
   20                        If the Nonparty fails to seek a protective order from this Court
   21               within fourteen (14) days after receiving the notice and accompanying
   22               information, the Receiving Party may produce the Nonparty’s
   23               confidential information responsive to the discovery request. If the
   24               Nonparty timely seeks a protective order, the Receiving Party shall not
   25               produce any information in its possession or control that is subject to
   26               the confidentiality agreement with the Nonparty before a
   27               determination by the Court. Absent a court order to the contrary, the
   28               Nonparty shall bear the burden and expense of seeking protection in
         STIPULATED PROTECTIVE ORDER
                                                    12
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 13 of 16 Page ID #:613



    1                this Court of its Protected Material.
    2
    3   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    5   Protected Material to any person or in any circumstance not authorized under this
    6   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
    7   writing the Designating Party of the unauthorized disclosures, (2) use its best
    8   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
    9   person or persons to whom unauthorized disclosures were made of all the terms of
   10   this Stipulated Protective Order, and (4) request such person or persons to execute
   11   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
   12
   13   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   14         PROTECTED MATERIAL
   15         When a Producing Party gives notice to Receiving Parties that certain
   16   inadvertently produced material is subject to a claim of privilege or other
   17   protection, the obligations of the Receiving Parties are those set forth in Federal
   18   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   19   whatever procedure may be established in an e-discovery order that provides for
   20   production without prior privilege review. Pursuant to Federal Rule of Evidence
   21   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   22   of a communication or information covered by the attorney-client privilege or work
   23   product protection, the parties may incorporate their agreement in the Stipulated
   24   Protective Order submitted to the Court.
   25
   26   13.   MISCELLANEOUS
   27         13.1. Right to Further Relief.
   28                       Nothing in this Stipulated Protective Order abridges the right of
         STIPULATED PROTECTIVE ORDER
                                                   13
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 14 of 16 Page ID #:614



    1                any person to seek its modification by the Court in the future.
    2         13.2. Right to Assert Other Objections.
    3                      By stipulating to the entry of this Stipulated Protective Order, no
    4                Party waives any right it otherwise would have to object to disclosing
    5                or producing any information or item on any ground not addressed in
    6                this Stipulated Protective Order. Similarly, no Party waives any right
    7                to object on any ground to use in evidence of any of the material
    8                covered by this Stipulated Protective Order.
    9         13.3. Filing Protected Material.
   10                      A Party that seeks to file under seal any Protected Material must
   11                comply with Local Rule 79-5. Protected Material may only be filed
   12                under seal pursuant to a court order authorizing the sealing of the
   13                specific Protected Material at issue. If a Party's request to file
   14                Protected Material under seal is denied by the Court, then the
   15                Receiving Party may file the information in the public record unless
   16                otherwise instructed by the Court.
   17
   18   14.   FINAL DISPOSITION
   19         After the final disposition or settlement of this Action, within sixty (60) days
   20   of a written request by the Designating Party, each Receiving Party must return all
   21   Protected Material to the Producing Party or destroy such material. As used in this
   22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   23   summaries, and any other format reproducing or capturing any of the Protected
   24   Material. Whether the Protected Material is returned or destroyed, the Receiving
   25   Party must submit a written certification to the Producing Party (and, if not the
   26   same person or entity, to the Designating Party) by the 60-day deadline that
   27   (1) identifies (by category, where appropriate) all the Protected Material that was
   28   returned or destroyed and (2) affirms that the Receiving Party has not retained any
         STIPULATED PROTECTIVE ORDER
                                                   14
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 15 of 16 Page ID #:615



    1   copies, abstracts, compilations, summaries or any other format reproducing or
    2   capturing any of the Protected Material. Notwithstanding this provision, Counsel is
    3   entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
    4   and hearing transcripts; legal memoranda; correspondence; deposition and trial
    5   exhibits; expert reports; attorney work product; and consultant and expert work
    6   product, even if such materials contain Protected Material. Any such archival
    7   copies that contain or constitute Protected Material remain subject to this Stipulated
    8   Protective Order as set forth in Section 5.
    9   15.   VIOLATION
   10         Any violation of this Stipulated Order may be punished by any and all
   11   appropriate measures including, without limitation, contempt proceedings and/or
   12   monetary sanctions.
   13
   14   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

   15
   16   Dated:       11/19/20                           /s/ Kevin J. Cole
                                                        Attorney(s) for Plaintiff
   17                                                   Shawn Roofian
   18
   19   Dated:       11/19/20                           /s/ Matthew J. Novian
   20                                                   Attorney for Defendant
                                                        Cardenas Marketing Network, Inc.
   21
   22
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   23
   24
        Dated: 11/20/20
   25                                                   Maria
                                                          riaa A.
                                                               A Audero
   26                                                   United States Magistrate Judge
   27
   28
         STIPULATED PROTECTIVE ORDER
                                                   15
Case 2:20-cv-01592-FMO-MAA Document 31 Filed 11/20/20 Page 16 of 16 Page ID #:616



    1                                         EXHIBIT A
    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3           I,                                [full name], of
    4                         [address], declare under penalty of perjury that I have read in its
    5   entirety and understand the Stipulated Protective Order that was issued by the United
    6   States District Court for the Central District of California on                   [date]
    7   in the case of Shawn Roofian v. Cardenas Marketing Network, Inc., 2:20-cv-01592
    8   FMO-MAA (C.D. Cal.). I agree to comply with and to be bound by all the terms of
    9   this Stipulated Protective Order, and I understand and acknowledge that failure to so
   10   comply could expose me to sanctions and punishment in the nature of contempt. I
   11   solemnly promise that I will not disclose in any manner any information or item that
   12   is subject to this Stipulated Protective Order to any person or entity except in strict
   13   compliance with the provisions of this Stipulated Protective Order.
   14           I further understand that I am not to retain copies of any Confidential Materials
   15   provided to me, and that all copies of such materials are to be returned to counsel
   16   who provided me with such materials upon the completion of my deposition (if any).
   17           I further agree to submit to the jurisdiction of the United States District Court
   18   for the Central District of California for the purpose of enforcing the terms of this
   19   Stipulated Protective Order, even if such enforcement proceedings occur after
   20   termination of this action. I hereby appoint                               [full name]
   21   of                                                     [address and telephone number]
   22   as my California agent for service of process in connection with this action or any
   23   proceedings related to enforcement of this Stipulated Protective Order.
   24
   25   Signature:
   26   Printed Name:
   27   Date:
   28   City and State Where Sworn and Signed:
         STIPULATED PROTECTIVE ORDER
        105697554v.1                                16
